UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-6380



SCOTT LEE GRAVES,

                                              Plaintiff - Appellant,

          versus


LISA HOLLINGSWORTH, Warden; ALEXA MATASON,
RDAP Coordinator; LEONARD WEBB, Drug Treatment
Specialist,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:06-cv-
00002036-RWT)


Submitted: May 31, 2007                          Decided:   June 8, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott Lee Graves, Appellant Pro Se. Larry David Adams, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Scott Lee Graves, a state prisoner, appeals the district

court’s order denying relief on his 28 U.S.C. § 2241 (2000)

petition.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Graves v. Hollingsworth, No. 8:06-cv-00002036-RWT

(D. Md. Feb. 22, 2007).         We dispense with oral argument because the

facts    and    legal    contentions    are     adequately   presented    in   the

materials      before     the   court   and     argument   would   not   aid   the

decisional process.



                                                                         AFFIRMED




                                        - 2 -